

116 HR 5309 : Creating a Respectful and Open World for Natural Hair Act of 2020
U.S. House of Representatives
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5309IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Received; read twice and referred to the Committee on the JudiciaryAN ACTTo prohibit discrimination based on an individual’s texture or style of hair.1.Short titleThis Act may be cited as the Creating a Respectful and Open World for Natural Hair Act of 2020 or the CROWN Act of 2020.2.Findings; sense of Congress; purpose(a)FindingsCongress finds the following:(1)Throughout United States history, society has used (in conjunction with skin color) hair texture and hairstyle to classify individuals on the basis of race.(2)Like one’s skin color, one’s hair has served as a basis of race and national origin discrimination.(3)Racial and national origin discrimination can and do occur because of longstanding racial and national origin biases and stereotypes associated with hair texture and style.(4)For example, routinely, people of African descent are deprived of educational and employment opportunities because they are adorned with natural or protective hairstyles in which hair is tightly coiled or tightly curled, or worn in locs, cornrows, twists, braids, Bantu knots, or Afros.(5)Racial and national origin discrimination is reflected in school and workplace policies and practices that bar natural or protective hairstyles commonly worn by people of African descent.(6)For example, as recently as 2018, the United States Armed Forces had grooming policies that barred natural or protective hairstyles that servicewomen of African descent commonly wear and that described these hairstyles as unkempt.(7)In 2018, the United States Armed Forces rescinded these policies and recognized that this description perpetuated derogatory racial stereotypes.(8)The United States Armed Forces also recognized that prohibitions against natural or protective hairstyles that African-American servicewomen are commonly adorned with are racially discriminatory and bear no relationship to African-American servicewomen’s occupational qualifications and their ability to serve and protect the Nation.(9)As a type of racial or national origin discrimination, discrimination on the basis of natural or protective hairstyles that people of African descent are commonly adorned with violates existing Federal law, including provisions of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), section 1977 of the Revised Statutes (42 U.S.C. 1981), and the Fair Housing Act (42 U.S.C. 3601 et seq.). However, some Federal courts have misinterpreted Federal civil rights law by narrowly interpreting the meaning of race or national origin, and thereby permitting, for example, employers to discriminate against people of African descent who wear natural or protective hairstyles even though the employment policies involved are not related to workers’ ability to perform their jobs.(10)Applying this narrow interpretation of race or national origin has resulted in a lack of Federal civil rights protection for individuals who are discriminated against on the basis of characteristics that are commonly associated with race and national origin.(11)In 2019 and 2020, State legislatures and municipal bodies throughout the United States have introduced and passed legislation that rejects certain Federal courts’ restrictive interpretation of race and national origin, and expressly classifies race and national origin discrimination as inclusive of discrimination on the basis of natural or protective hairstyles commonly associated with race and national origin.(b)Sense of CongressIt is the sense of Congress that—(1)the Federal Government should acknowledge that individuals who have hair texture or wear a hairstyle that is historically and contemporarily associated with African Americans or persons of African descent systematically suffer harmful discrimination in schools, workplaces, and other contexts based upon longstanding race and national origin stereotypes and biases;(2)a clear and comprehensive law should address the systematic deprivation of educational, employment, and other opportunities on the basis of hair texture and hairstyle that are commonly associated with race or national origin;(3)clear, consistent, and enforceable legal standards must be provided to redress the widespread incidences of race and national origin discrimination based upon hair texture and hairstyle in schools, workplaces, housing, federally funded institutions, and other contexts;(4)it is necessary to prevent educational, employment, and other decisions, practices, and policies generated by or reflecting negative biases and stereotypes related to race or national origin;(5)the Federal Government must play a key role in enforcing Federal civil rights laws in a way that secures equal educational, employment, and other opportunities for all individuals regardless of their race or national origin;(6)the Federal Government must play a central role in enforcing the standards established under this Act on behalf of individuals who suffer race or national origin discrimination based upon hair texture and hairstyle;(7)it is necessary to prohibit and provide remedies for the harms suffered as a result of race or national origin discrimination on the basis of hair texture and hairstyle; and(8)it is necessary to mandate that school, workplace, and other applicable standards be applied in a nondiscriminatory manner and to explicitly prohibit the adoption or implementation of grooming requirements that disproportionately impact people of African descent.(c)PurposeThe purpose of this Act is to institute definitions of race and national origin for Federal civil rights laws that effectuate the comprehensive scope of protection Congress intended to be afforded by such laws and Congress’ objective to eliminate race and national origin discrimination in the United States.3.Federally assisted programs(a)In generalNo individual in the United States shall be excluded from participation in, be denied the benefits of, or be subjected to discrimination under, any program or activity receiving Federal financial assistance, based on the individual’s hair texture or hairstyle, if that hair texture or that hairstyle is commonly associated with a particular race or national origin (including a hairstyle in which hair is tightly coiled or tightly curled, locs, cornrows, twists, braids, Bantu knots, and Afros).(b)EnforcementSubsection (a) shall be enforced in the same manner and by the same means, including with the same jurisdiction, as if such subsection was incorporated in title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), and as if a violation of subsection (a) was treated as if it was a violation of section 601 of such Act (42 U.S.C. 2000d).(c)DefinitionsIn this section—(1)the term program or activity has the meaning given the term in section 606 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–4a); and(2)the terms race and national origin mean, respectively, race within the meaning of the term in section 601 of that Act (42 U.S.C. 2000d) and national origin within the meaning of the term in that section 601.4.Housing programs(a)In generalNo person in the United States shall be subjected to a discriminatory housing practice based on the person’s hair texture or hairstyle, if that hair texture or that hairstyle is commonly associated with a particular race or national origin (including a hairstyle in which hair is tightly coiled or tightly curled, locs, cornrows, twists, braids, Bantu knots, and Afros).(b)EnforcementSubsection (a) shall be enforced in the same manner and by the same means, including with the same jurisdiction, as if such subsection was incorporated in the Fair Housing Act (42 U.S.C. 3601 et seq.), and as if a violation of subsection (a) was treated as if it was a discriminatory housing practice.(c)DefinitionIn this section—(1)the terms discriminatory housing practice and person have the meanings given the terms in section 802 of the Fair Housing Act (42 U.S.C. 3602); and(2)the terms race and national origin mean, respectively, race within the meaning of the term in section 804 of that Act (42 U.S.C. 3604) and national origin within the meaning of the term in that section 804.5.Public accommodations(a)In generalNo person in the United States shall be subjected to a practice prohibited under section 201, 202, or 203 of the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.), based on the person’s hair texture or hairstyle, if that hair texture or that hairstyle is commonly associated with a particular race or national origin (including a hairstyle in which hair is tightly coiled or tightly curled, locs, cornrows, twists, braids, Bantu knots, and Afros).(b)EnforcementSubsection (a) shall be enforced in the same manner and by the same means, including with the same jurisdiction, as if such subsection was incorporated in title II of the Civil Rights Act of 1964, and as if a violation of subsection (a) was treated as if it was a violation of section 201, 202, or 203, as appropriate, of such Act.(c)DefinitionIn this section, the terms race and national origin mean, respectively, race within the meaning of the term in section 201 of that Act (42 U.S.C. 2000e) and national origin within the meaning of the term in that section 201.6.Employment(a)ProhibitionIt shall be an unlawful employment practice for an employer, employment agency, labor organization, or joint labor-management committee controlling apprenticeship or other training or retraining (including on-the-job training programs) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against an individual, based on the individual’s hair texture or hairstyle, if that hair texture or that hairstyle is commonly associated with a particular race or national origin (including a hairstyle in which hair is tightly coiled or tightly curled, locs, cornrows, twists, braids, Bantu knots, and Afros).(b)EnforcementSubsection (a) shall be enforced in the same manner and by the same means, including with the same jurisdiction, as if such subsection was incorporated in title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), and as if a violation of subsection (a) was treated as if it was a violation of section 703 or 704, as appropriate, of such Act (42 U.S.C. 2000e–2, 2000e–3).(c)DefinitionsIn this section the terms person, race, and national origin have the meanings given the terms in section 701 of the Civil Rights Act of 1964 (42 U.S.C. 2000e).7.Equal rights under the law(a)In generalNo person in the United States shall be subjected to a practice prohibited under section 1977 of the Revised Statutes (42 U.S.C. 1981), based on the person’s hair texture or hairstyle, if that hair texture or that hairstyle is commonly associated with a particular race or national origin (including a hairstyle in which hair is tightly coiled or tightly curled, locs, cornrows, twists, braids, Bantu knots, and Afros).(b)EnforcementSubsection (a) shall be enforced in the same manner and by the same means, including with the same jurisdiction, as if such subsection was incorporated in section 1977 of the Revised Statutes, and as if a violation of subsection (a) was treated as if it was a violation of that section 1977.8.Rule of constructionNothing in this Act shall be construed to limit definitions of race or national origin under the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.), the Fair Housing Act (42 U.S.C. 3601 et seq.), or section 1977 of the Revised Statutes (42 U.S.C. 1981).9.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives September 21, 2020.Cheryl L. Johnson,Clerk